Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.

Response to Arguments
3.	Applicant’s arguments, see remarks page 5-8, filed 10/07/2020, with respect to the rejection(s) of claim(s) 1-12 under 35 USC § 102 as allegedly anticipated by Aldefeld have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6-7, regarding amended independent claims 1 and 12 that “Therefore, Aldefeld does not disclose or even suggest “control circuitry executes a plurality of second segments after application of a first preparation pulse in each of the first segments, each of the first segments including the plurality of second segments” as recited in amended claim 1.
……..

Applicant argues on page 7, regarding amended independent claim 7 that, “Consequently, Aldefeld fails to disclose or even suggest “the control circuitry executes a plurality of second segments after a gating signal in each of the first segments, each of the first segments including the plurality of second segments, the gating signal being outputted from an electrocardiograph or a respirometer” as recited in amended claim 7.
Therefore, amended claim 7 is not anticipated by Aldefeld. Dependent claims 8-11 are not anticipated at least for the same reasons that claim 7 is not anticipated.
Therefore, withdrawal of the rejections under 35 U.S.C. 102 is respectfully requested”.

Examiner Response:
Applicant’s arguments, see page 6-7 (stated above), have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claims, i.e. the following underlined limitations are newly added in claims 1 and 12, “the control circuitry executes a plurality of second segments after application of a first preparation pulse in each of the first segments, each of the first segments including the plurality of second segments: and the control circuitry executes data acquisition along at least one line in k-space after application of a second preparation pulse to suppress a fat signal in each of the second segments, the at least one line including center of the k-space, a type of the second preparation pulse being different from a type of the first preparation pulse” and claim 7, “the control circuitry each of the first segments including the plurality of second segments, the gating signal being outputted from an electrocardiograph or a respirometer: and the control circuitry executes data acquisition along at least one line in k-space after application of a second preparation pulse in each of the second segments, the second preparation pulse being different from the gating signal”. Kirsch is applied to meet at least the amended limitation in claims 1 and 12. In view of applicant’s claim amendment, Kirsch is applied to meet the amended limitation in claims 1 and 12, claims 1 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kirsch as set forth below. See the rejection set forth below. 
Kirsch in view of Kanda is applied to meet at least the amended limitation in claim 7. In view of applicant’s claim amendment, Kirsch in view of Kanda is applied to meet the amended limitation in claim 7, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch ‘319 A1 in view of Kanda as set forth below. See the rejection set forth below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kirsch et al. (Hereinafter “Kirsch”) in the US patent Application Publication Number US 20150268319 A1.

Regarding claim 1, Kirsch teaches a magnetic resonance imaging apparatus (methods and systems for acquiring magnetic resonance data, and in particular to methods and systems wherein at least one radio-frequency (RF) pulse is radiated that saturates the magnetization of nuclear spins of fat in a data acquisition region of an examination subject; Paragraph [0002] Line 1-6; The magnetic resonance apparatus shown in FIG. 5 is designed to operate according to any number of known imaging protocols (operating sequences), including a sequence in accordance with the invention, as shown in different embodiments in FIGS. 4 and 5; Paragraph [0019] Line 1-5) comprising 
control circuitry [18] that executes a pulse sequence for filling k-space by radial scanning (The sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 21-23; The administration of the measurement data, the image data and the control programs takes place via the system computer 20. Based on a specification with control programs, the sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 18-23), 
the pulse sequence being divided into a plurality of first segments [Inversion recovery pulses+ (S1-1 through S1-6)] (In the embodiment shown in FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data Paragraph [0020] Line 1-4), wherein:
the control circuitry [18] executes a plurality of second segments [(S1-1 through S1-6)] after application of a first preparation pulse (inversion recovery (IR) pulses as the first preparation pulse) in each of the first segments (In the embodiment shown in FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place; Paragraph [0020] Line 1-4), 
each of the first segments [Inversion recovery pulses+ (S1-1 through S1-6)] including the plurality of second segments [(S1-1 through S1-6)] (Figure 4: Modified Figure 4 of Kirsch shows each of the first segments [Inversion recovery pulses+ (S1-1 through S1-6)] including the plurality of second segments [(S1-1 through S1-6)]); and




    PNG
    media_image1.png
    812
    475
    media_image1.png
    Greyscale

Figure 4: Modified Figure 4 of Kirsch
the control circuitry [18] executes data acquisition along at least one line in k-space after application of a second preparation pulse (a fat saturation (FatSat) pulse as the second preparation pulse) to suppress a fat signal in each of the second segments [S1-1 through S1-6] (FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place. Prior to each acquisition, a fat saturation (FatSat) pulse is radiated that has the purpose of saturating nuclear spins of fat in the data acquisition region. In accordance with the present invention, in the embodiment shown in FIG. 4, the first three FatSat pulses, respectively for the first three slice acquisitions, have different flip angles; Paragraph [0020] Line 1-10; Figure 4: Modified Figure 4 of Kirsch above), the at least one line including center of the k-space (The sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 21-23), 
a type of the second preparation pulse (a fat saturation (FatSat) pulse) being different from a type of the first preparation pulse (inversion recovery (IR) pulses as the first preparation pulse) (a type of a fat saturation (FatSat) pulse is different from a type of inversion recovery (IR) pulses).

Regarding claim 2, Kirsch teaches a magnetic resonance imaging apparatus, wherein 
the control circuitry [18] applies an inversion pulse as the first preparation pulse [inversion recovery (IR) pulses] (In the embodiment shown in FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data  Paragraph [0020] Line 1-4).

Regarding claim 3, Kirsch teaches a magnetic resonance imaging apparatus,
wherein the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition (The demodulation on a frequency of 0 and the separation into real part and imaginary part occurs in a second demodulator 8 after the digitization in the digital domain. An MR image or three-dimensional image data set is reconstructed by the image computer 17 from the measurement data acquired in such a manner. The administration of the measurement data, the image data and the control programs takes place via the system computer 20; Paragraph [0018] Line 13-20).


Regarding claim 4, Kirsch teaches a magnetic resonance imaging apparatus, wherein 
the control circuitry[18]  applies a fat saturation pulse as the second preparation pulse [a fat saturation (FatSat) pulse] (FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place. Prior to each acquisition, a fat saturation (FatSat) pulse is radiated that has the purpose of saturating nuclear spins of fat in the data acquisition region; Paragraph [0020] Line 1-8).
Regarding claim 12, Kirsch teaches a magnetic resonance imaging apparatus (methods and systems for acquiring magnetic resonance data, and in particular to methods and systems wherein at least one radio-frequency (RF) pulse is radiated that saturates the magnetization of nuclear spins of fat in a data acquisition region of an examination subject; Paragraph [0002] Line 1-6; The magnetic resonance apparatus shown in FIG. 5 is designed to operate according to any number of known imaging protocols (operating sequences), including a sequence in accordance with the invention, as shown in different embodiments in FIGS. 4 and 5; Paragraph [0019] Line 1-5) comprising 
control circuitry [18] (The sequence controller 18 as the control circuitry) that executes a pulse sequence (The sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 21-23) which is divided into a plurality of first segments [Inversion recovery pulses+ (S1-1 through S1-6)] (In the embodiment shown in FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place; Paragraph [0020] Line 1-4), wherein:
the control circuitry [18] (The sequence controller 18 as the control circuitry) that executes a pulse sequence for filling k-space by radial scanning (The sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 21-23; The administration of the measurement data, the image data and the control programs takes place via the system computer 20. Based on a specification with control programs, the sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 18-23), 
the pulse sequence being divided into a plurality of first segments [Inversion recovery pulses+ (S1-1 through S1-6)] (In the embodiment shown in FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place; Paragraph [0020] Line 1-4), wherein:
the control circuitry [18] executes a plurality of second segments [(S1-1 through S1-6)] after application of a first preparation pulse (inversion recovery (IR) pulses as the first preparation pulse) in each of the first segments (In the embodiment shown in FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place; Paragraph [0020] Line 1-4), 
each of the first segments [Inversion recovery pulses+ (S1-1 through S1-6)] including the plurality of second segments [(S1-1 through S1-6)] (Figure 4: Modified Figure 4 of Kirsch shows each of the first segments [Inversion recovery pulses+ (S1-1 through S1-6)] including the plurality of second segments [(S1-1 through S1-6)]); and
the control circuitry [18] executes data acquisition along at least one line in k-space (The administration of the measurement data, the image data and the control programs takes place via the system computer 20. Based on a specification with control programs, the sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 18-23) after application of a second preparation pulse (a fat saturation (FatSat) pulse as the second preparation pulse) to suppress a fat signal in each of the second segments [S1-1 through S1-6] (FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another Paragraph [0020] Line 1-10; Figure 4: Modified Figure 4 of Kirsch above),  a type of the second preparation pulse (a fat saturation (FatSat) pulse) being different from a type of the first preparation pulse (inversion recovery (IR) pulses as the first preparation pulse) (a type of a fat saturation (FatSat) pulse is different from a type of inversion recovery (IR) pulses), and
the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition (The demodulation on a frequency of 0 and the separation into real part and imaginary part occurs in a second demodulator 8 after the digitization in the digital domain. An MR image or three-dimensional image data set is reconstructed by the image computer 17 from the measurement data acquired in such a manner. The administration of the measurement data, the image data and the control programs takes place via the system computer 20; Paragraph [0018] Line 13-20), the at least one line including center of the k-space (The sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 21-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch ‘319 A1in view of Aldefeld et al. (Hereinafter “Aldefeld”) in the US Patent Application Publication Number US 20070222442 A1.

Regarding claim 5, Kirsch fails to teach a magnetic resonance imaging apparatus, wherein the control circuitry executes the pulse sequence in which T1 values or T2 values between tissues of a subject are weighted.
Aldefeld teaches a magnetic resonance imaging apparatus (A continuous motion magnetic resonance imaging system is disclosed; Paragraph [0010] Line 1-3; FIG. 1, a magnetic resonance imaging scanner 10 performs magnetic resonance imaging in an examination region 12; Paragraph [0020] Line 1-2), wherein 
the control circuitry executes the pulse sequence in which T1 values or T2 values between tissues of a subject are weighted (There are one or more preparatory operations performed once per field of view, and one or more other preparatory operations performed for each segment.  Denoting the time per field of view for the once-per-field of view preparatory operation or operations by the time T.sub.p,1, and the time per segment for the once-per-segment Paragraph [0031] Line 1-9; The preparatory sequence 54 may include applying a contrast-enhancing preparation sequence such as a fat saturation preparation, an outer volume pre-saturation preparation, a T2 preparation, a magnetization transfer contrast enhancement, or the like; Paragraph [0037] Line 1-5). The purpose of doing so is to establish a steady state for the subsequent imaging, to provide spatially continuous and non-redundant k-space sampling of the imaging subject over a series of successive fields of view.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kirsch in view of Aldefeld, because Aldefeld teaches to execute the pulse sequence in which T1 values or T2 values between tissues of a subject are weighted establishes a steady state for the subsequent imaging (Paragraph [0026]), provides spatially continuous and non-redundant k-space sampling of the imaging subject over a series of successive fields of view (Paragraph [0033]).

Regarding claim 6, Kirsch fails to teach a magnetic resonance imaging apparatus, further comprising processing circuitry that reconstructs a T1-weighted image or a T2-weighted image based on data acquired by executing the pulse sequence.
Aldefeld teaches a magnetic resonance imaging apparatus (A continuous motion magnetic resonance imaging system is disclosed; Paragraph [0010] Line 1-3; FIG. 1, a magnetic resonance imaging scanner 10 performs magnetic resonance imaging in an examination region 12; Paragraph [0020] Line 1-2), further comprising 
processing circuitry [40] that reconstructs a Tl-weighted image or a T2-weighted image based on data acquired by executing the pulse sequence (A reconstruction processor 40 reconstructs the transformed k-space samples into a reconstructed image that is stored in an images memory 42, for example by using a Fourier transform based reconstruction logarithm.  The alignment processor 34 aligns the k-space data with the imaging subject coordinate system by a spatial shift in the z-direction performed after Fourier transform reconstruction, or by a demodulation of the k-space data; Paragraph [0023] Line 5-12). The purpose of doing so is to establish a steady state for the subsequent imaging, to provide spatially continuous and non-redundant k-space sampling of the imaging subject over a series of successive fields of view and to endure the generated contrast enhancement substantially throughout the segment duration. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kirsch in view of Aldefeld, because Aldefeld teaches to reconstruct a Tl-weighted image or a T2-weighted image based on data acquired by executing the pulse sequence establishes a steady state for the subsequent imaging (Paragraph [0026]), provides spatially continuous and non-redundant k-space sampling of the imaging subject over a series of successive fields of view (Paragraph [0033]) and endures the generated contrast enhancement substantially throughout the segment duration (Paragraph [0037]).


Claims 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch ‘319 A1 in view of Kanda in the US patent Application Publication Number US 20080218167 A1.


Regarding claim 7, Kirsch teaches a magnetic resonance imaging apparatus (methods and systems for acquiring magnetic resonance data, and in particular to methods and systems wherein at least one radio-frequency (RF) pulse is radiated that saturates the magnetization of nuclear spins of fat in a data acquisition region of an examination subject; Paragraph [0002] Line 1-6; The magnetic resonance apparatus shown in FIG. 5 is designed to operate according to any number of known imaging protocols (operating sequences), including a sequence in accordance with the invention, as shown in different embodiments in FIGS. 4 and 5; Paragraph [0019] Line 1-5) comprising 
control circuitry [18] that executes a pulse sequence for filling k-space by radial scanning (The sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 21-23; The administration of the measurement data, the image data and the control programs takes place via the system computer 20. Based on a specification with control programs, the sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 18-23), 
the pulse sequence being divided into a plurality of first segments [Inversion recovery pulses+ (S1-1 through S1-6)] (In the embodiment shown in FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place; Paragraph [0020] Line 1-4), wherein:
the control circuitry [18] executes a plurality of second segments [(S1-1 through S1-6)] after a gating signal (inversion recovery (IR) pulses as the gating signal) in each of the first segments (In the embodiment shown in FIG. 4, after the end of a previous acquisition, inversion  Paragraph [0020] Line 1-4), 
each of the first segments [Inversion recovery pulses+ (S1-1 through S1-6)] including the plurality of second segments [(S1-1 through S1-6)] (Figure 4: Modified Figure 4 of Kirsch shows each of the first segments [Inversion recovery pulses+ (S1-1 through S1-6)] including the plurality of second segments [(S1-1 through S1-6)]); and
the control circuitry [18] executes data acquisition along at least one line in k-space (The administration of the measurement data, the image data and the control programs takes place via the system computer 20. Based on a specification with control programs, the sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space; Paragraph [0018] Line 18-23) after application of a second preparation pulse (a fat saturation (FatSat) pulse as the second preparation pulse) in each of the second segments [S1-1 through S1-6] (FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place. Prior to each acquisition, a fat saturation (FatSat) pulse is radiated that has the purpose of saturating nuclear spins of fat in the data acquisition region. In accordance with the present invention, in the embodiment shown in FIG. 4, the first three FatSat pulses, respectively for the first three slice acquisitions, have different flip angles; Paragraph [0020] Line 1-10; Figure 4: Modified Figure 4 of Kirsch above),  the second preparation pulse (a fat saturation (FatSat) pulse) being different from the gating signal (inversion recovery (IR) pulses as the first preparation pulse) (a type of a fat saturation (FatSat) pulse is different from a type of inversion recovery (IR) pulses).

Kanda teaches a magnetic resonance imaging apparatus and a magnetic resonance imaging method in which a subject is scanned in accordance with an imaging sequence for applying an RF pulse to each of imaging slice areas (Paragraph [0002] Line 3-7), wherein 
the gating signal being outputted from an electrocardiograph or a respirometer (When heartbeat motion of the subject SU is of a specific time phase, the scan section 2 repeatedly executes a scan S about the subject SU, based on an electrocardiographic signal detected by the position calculation unit 31a; Paragraph [0126] Line 1-5; FIG. 9 shows an R wave 51 is specified at the electrocardiographic signal. At a time t1 corresponding to a systolic time or period after a predetermined delay time D1 has elapsed from a time t0 where the R wave 51 occurs, the scan section 2 starts a scan S about the chest region of the subject SU periodically and repeatedly; Paragraph [0127] Line 1-7). The purpose of doing so is to prevent the occurrence of ghosts in the slice image, to enhance image quality, to resolve an error in phase and a malfunction of the occurrence of ghosts in each image due to the situation of hardware.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kirsch in view of Kanda, because Kanda teaches to have the gating signal being outputted from an electrocardiograph or a respirometer prevents the occurrence of ghosts in the slice image, to enhance image quality (Paragraph [0154]), to resolve an error in phase and a malfunction of the occurrence of ghosts in each image due to the situation of hardware (Paragraph [0155]). The navigation sequence may obviously be applied even to a case in which it is executed so as not to be contained in the preparation sequence (Paragraph [0196]).
Regarding claim 8, Kirsch teaches a magnetic resonance imaging apparatus,
wherein the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition (The demodulation on a frequency of 0 and the separation into real part and imaginary part occurs in a second demodulator 8 after the digitization in the digital domain. An MR image or three-dimensional image data set is reconstructed by the image computer 17 from the measurement data acquired in such a manner. The administration of the measurement data, the image data and the control programs takes place via the system computer 20; Paragraph [0018] Line 13-20).


Regarding claim 9, Kirsch teaches a magnetic resonance imaging apparatus, wherein 
the control circuitry[18]  applies a fat saturation pulse as the second preparation pulse [a fat saturation (FatSat) pulse] (FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place. Prior to each acquisition, a fat saturation (FatSat) pulse is radiated that has the purpose of saturating nuclear spins of fat in the data acquisition region; Paragraph [0020] Line 1-8).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch ‘319 A1in view of Kanda ‘167 A1, as applied to claim 7 above, and further in view of Aldefeld ‘442 A1.

Regarding claim 10, the combination of Kirsch and Kanda fails to teach a magnetic resonance imaging apparatus, wherein the control circuitry executes the pulse sequence in which T1 values or T2 values between tissues of a subject are weighted.
Aldefeld teaches a magnetic resonance imaging apparatus (A continuous motion magnetic resonance imaging system is disclosed; Paragraph [0010] Line 1-3; FIG. 1, a magnetic resonance imaging scanner 10 performs magnetic resonance imaging in an examination region 12; Paragraph [0020] Line 1-2), wherein 
the control circuitry executes the pulse sequence in which T1 values or T2 values between tissues of a subject are weighted (There are one or more preparatory operations performed once per field of view, and one or more other preparatory operations performed for each segment.  Denoting the time per field of view for the once-per-field of view preparatory operation or operations by the time T.sub.p,1, and the time per segment for the once-per-segment operation or operations by the time Tp,s, the average preparation time (denoted Tp and used in Equations (1)-(4)) is given by: T.p=(T.sub.p,1/M)+Tp,s (5) Paragraph [0031] Line 1-9; The preparatory sequence 54 may include applying a contrast-enhancing preparation sequence such as a fat saturation preparation, an outer volume pre-saturation preparation, a T2 preparation, a magnetization transfer contrast enhancement, or the like; Paragraph [0037] Line 1-5). The purpose of doing so is to establish a steady state for the subsequent imaging, to provide spatially 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kirsch and Kanda in view of Aldefeld, because Aldefeld teaches to execute the pulse sequence in which T1 values or T2 values between tissues of a subject are weighted establishes a steady state for the subsequent imaging (Paragraph [0026]), provides spatially continuous and non-redundant k-space sampling of the imaging subject over a series of successive fields of view (Paragraph [0033]).

Regarding claim 11, the combination of Kirsch and Kanda fails to teach a magnetic resonance imaging apparatus, further comprising processing circuitry that reconstructs a T1-weighted image or a T2-weighted image based on data acquired by executing the pulse sequence.
Aldefeld teaches a magnetic resonance imaging apparatus (A continuous motion magnetic resonance imaging system is disclosed; Paragraph [0010] Line 1-3; FIG. 1, a magnetic resonance imaging scanner 10 performs magnetic resonance imaging in an examination region 12; Paragraph [0020] Line 1-2), further comprising 
processing circuitry [40] that reconstructs a Tl-weighted image or a T2-weighted image based on data acquired by executing the pulse sequence (A reconstruction processor 40 reconstructs the transformed k-space samples into a reconstructed image that is stored in an images memory 42, for example by using a Fourier transform based reconstruction logarithm.  The alignment processor 34 aligns the k-space data with the imaging subject coordinate system by a spatial shift in the z-direction performed after Fourier transform reconstruction, or by a demodulation of the k-space data; Paragraph [0023] Line 5-12). The purpose of doing so is to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kirsch and Kanda in view of Aldefeld, because Aldefeld teaches to reconstruct a Tl-weighted image or a T2-weighted image based on data acquired by executing the pulse sequence establishes a steady state for the subsequent imaging (Paragraph [0026]), provides spatially continuous and non-redundant k-space sampling of the imaging subject over a series of successive fields of view (Paragraph [0033]) and endures the generated contrast enhancement substantially throughout the segment duration (Paragraph [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866